DETAILED ACTION
	This is the first action in response to application 17/152,528, filed January 19, 2021, with priority to foreign application KR 10-2020-018675 filed December 23, 2020.
	All claims 1-5 are pending and have been fully considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "both sides of the coupling groove" on line 6 of the claim (line 8 of the page).  There is insufficient antecedent basis for this limitation in the claim. It is suggested the claim be modified to read “at least two sides of the coupling groove” or “two sides of the coupling groove”. Furthermore, it is unclear if “both sides” refers to sides positioned at the top and bottom of the coupling groove or sides positioned laterally (i.e. horizontally) from the coupling groove. Adjusting the claim to read “a first lateral side and a second lateral side of the coupling groove” could rectify the issue. 
Similar limitations appear on lines 13 (“both sides of the inlet”) and 18 (“both sides of an upper surface”) of the page on which the claim is written and the limitations should be similarly adjusted. Claims 2-5 are rejected by virtue of their dependency on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2016/0051719 A1) in further view of Chang Chia-Chen (JP 2009/295578 A, hereinafter “Chang”) and Park Jun Sang (KR 101684223 B1, hereinafter “Park J.S.”).
Regarding claim 1, Watanabe teaches an air sterilizing and lighting apparatus (illuminating device-cum-air cleaning device, paragraph 5, lines 2-3) comprising: 
a first housing (second case 12, Figure 1, paragraph 50, lines 1-3), an air blower fan (fan 4, Figure 1, paragraph 42, line 4), a structure for supporting the fan (fan 4 is fixed to support plate 13, Figure 1, paragraph 51, lines 4-5), sterilization paths (air flows shown by arrows in Figure 1, paragraph 42, lines 5-6), and exits (outlets 3B, Figure 1, paragraph 42, line 2);
a subsidiary housing (first case 11, Figure 1, paragraph 50, lines 1-3), an inlet (inlet 3A, Figure 1, paragraph 42, line 2);
a substrate (light source support base 20, paragraph 44, lines 8-12), LEDs (illumination light source 2 may be an illumination LED module, paragraph 44, lines 1-2), UV LEDs (UV light source 51 is an ultraviolet LED module, paragraph 46, lines 1-2);
a cover (lens body 14, Figure 1, paragraph 43, line 6);
	Regarding the main housing, it is evident from Figure 1 of Watanabe that the fan is located in a center of a bottom portion of the main housing (12), that the support plate (13) comprises a casing around the fan (4) such that it constitutes a coupling groove, and that the sterilization paths (a) exit from outlets (3b) which extend annularly around the main housing such that they are to the sides of the centrally located coupling groove. 
Regarding the substrate (light source support base 20), it is evident from Figure 1 that the LEDs (2) are fixed to a bottom surface of the substrate and UV LEDs (51) are installed on an upper surface of the substrate with light directed toward the sterilization paths (a). Furthermore, Figure 1 depicts the substrate (20) connected to a bottom portion of the subsidiary housing (11) with the cover (14) attached to the underside of the substrate. 
Watanabe does not teach that the inlet (inlets 3A) of the subsidiary housing is centrally located, that the subsidiary housing contains through holes through which the UV LEDs direct light, that the substrate contains an inlet at its center, or that the cover (lens body 14) is configured such that an inlet is formed at its center. 
However, in the analogous art of combined air purification and lighting devices, Chang teaches a photocatalyst illuminating device in which a cover (protective cover 10), substrate (first electric board 30; note that illuminating LEDs housed on bottom side of board, Figure 1, page 3, lines 31-34), and housing portion (heat dissipation device 50) are arranged atop each other with aligned central holes (a first center hole 510, a second center hole 310, and a third center hole 110 are provided in the center of the heat dissipation device 50, the first electric board 30, and the protective cover 10 [respectively], Figure 1, page 3, lines 36-38). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the subsidiary housing, substrate, and cover of Watanabe such that they each have centrally aligned inlets as taught by Chang because Chang recognized that such an arrangement can be successfully incorporated into a device that both illuminates a space and purifies air (using photocatalytic illumination device, page 3, line 25) to achieve an air purification effect, (see page 4, line 30),  such that the modification amounts to a rearrangement of parts that would not have a new or unexpected result. See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) as cited in MPEP 2144.04 (VI.) (C.) regarding the rearrangement of parts known in the prior art. 
Such a modification of Watanabe by Chang still does not teach that the subsidiary housing contains through holes for the passage of light from the UV LEDs. 
	However, in the analogous art of light-based disinfecting systems, Park J.S. teaches a through hole formed in a reflective sheet to allow a light source to pass therethrough (page 6, lines 28-29). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the invention of Watanabe such that there is a thru hole in the subsidiary housing for receiving the UV LED from the substrate because Park J.S. recognized the ability of thru holes to allow a light source to pass therethrough (page 6, lines 28-29).  

Regarding claim 2, Watanabe (modified by Chang and Park J.S.) teaches the invention of claim 1 (discussed above). Watanabe further teaches that the apparatus comprises titanium oxide plates (the photocatalyst 50 may be titanium oxide, Figure 1, paragraph 57, lines 1-2) having vent holes (filter member 54 supports photocatalyst 50, paragraph 74, lines 3-4. The filter member is understood to be a porous material such that it comprises “vent holes” as evidenced by Figure 1C which depicts air flow path (t) passing through filter 54). In Figure 1 it can be observed that the sterilization path (a) passes through the photocatalyst (50) such that they are coupled. Positioning of the photocatalyst member to the side of the coupling groove amounts to a prima facie obvious design choice resulting from a rearrangement of parts, which is evidenced by Figures 1, 4, 6, and 9, of Watanabe each showing different positionings of the photocatalyst within the apparatus without a new or unexpected result in terms of the apparatus’ ability to purify air as long as the photocatalyst is in the path of the air to be sanitized and is irradiated by UV light from the UV LED. See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) as cited in MPEP 2144.04 (VI.) (C.) regarding the rearrangement of parts known in the prior art.

Regarding claim 3, Watanabe (modified by Chang and Park J.S.) teaches the invention of claim 1 (discussed above). Watanabe further teaches structures that act as heat dissipation and guide plates (guide plates 31, Figure 6, paragraph 79, line 2; heat sink member 21, Figure 1, paragraph 47). In particular, the guide plates of Watanabe (31) are depicted in Figure 6 at opposite ends of the main housing (second case 12), and, in combination with an annular portion of the housing (centrally-opened annular hollow resin case 60, paragraph 53, lines 4-7) cause the air flow path (a) through the housing to “zig-zag”. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2016/0051719 A1), Chang (JP 2009/295578 A) and Park J.S. (KR 101684223 B1), as applied to claim 3 above, and further in view of Chang Soon Cho (KR 102228831 B2, hereinafter Chang S.C.)
Regarding claim 4, Watanabe (modified by Chang and Park J.S.) teaches the invention of claim 3 (discussed above). None of Watanabe, Chang, or Park J.S. teach heat dissipation and guide plates fixedly installed on the substrate entering insides of the sterilization paths via the through holes of the subsidiary housing. 
However, in the analogous art of photocatalytic purifying lamps, Chang S. C. teaches an air purifier (20) within a lighting device wherein a plurality of through holes (22a) exist on the body (22) of the air purifier from which protrusions (22b) extend that can be of various forms and help to dissipate heat (Figure 1 and 2a-2c, page 7, lines 13-22). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the invention of Watanabe (as modified by Chang and Park J.S. with respect to claim 3) such that there are through holes in the subsidiary housing through which the guide plates may extend because Chang S. C. recognized such protrusions through holes can guide the flow of heat from one space to another (help heat dissipation and purification efficiency, page 7, line 19). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2016/0051719 A1), Chang (JP 2009/295578 A) and Park J.S. (KR 101684223 B1), as applied to claim 1 above, and further in view of Park Sang Woong et al. (KR 2015/0144895, hereinafter Park S.W.).
Regarding claim 5, Watanabe (modified by Chang and Park J.S. teaches the invention of claim 1 (discussed above). None of Watanabe, Chang, or Park J.S. teach a subsidiary cover fixedly coupled to the inlet of the cover so as to expose the inlet of the cover in a lateral direction.
However, in the analogous art of air treating fan units combined with lighting, Park S.W. teaches a cover (air cover 195, Figures 1-2) which serves as a lowermost and outer layer of the apparatus (Figures 1-2) and guides air into the apparatus from the side (page 8, lines 1-3). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to further modify the invention of Watanabe (as previously modified by Kim and Chang with respect to claim 1) such that a subsidiary cover, as taught by Park S.W. is positioned underneath the outlet of the cover of the modified apparatus because Park S.W. recognized that such a cover has the benefit of preventing foreign materials from flowing directly into the fan unit (air cover 195 guides air in from the side and foreign materials are prevented from flowing directly to the driver 120 and the propeller 130, page 8, line 1-3). 

Examiner Suggestions Towards Allowance
	The examiner suggests making the following changes to help move the case toward allowance:  
Incorporate the subject matter of claim 4 into the independent claim of the application. Specifically, amend claim 1 to recite the following variation of claim  4 (with claim 4 canceled and the word “the” added before “heat dissipation and guide plates in claim 3) …. “heat-dissipation and guide plates fixedly installed at positions of both sides of the upper surface of the substrate, such that the heat-dissipation and guide plates are configured to enter the inside (or protrude inside) of the sterilization path via the through holes of the subsidiary housing, such that the sterilization paths are formed in a zigzag form.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yun (KR 2005/0101752 A) discloses a combined air disinfection and light fixture which uses Titanium dioxide activated by UV lamps.
Hsiao et al. (US 2018/0078668 A1) discloses a lamp structure which includes a lamp, titanium dioxide material, an aluminum plate, and UV light emitting diodes for air purification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY C PILSBURY whose telephone number is (571)272-8054. The examiner can normally be reached M-Th 7:30a-5:00p; F 8:30a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY C PILSBURY/Examiner, Art Unit 1799                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797